[Cite as State v. Norris, 2012-Ohio-485.]


        IN THE COURT OF APPEALS FOR MUSKINGUM COUNTY, OHIO
                                FIFTH APPELLATE DISTRICT



STATE OF OHIO                               :        JUDGES:
                                            :        Hon. Patricia A. Delaney, P.J.
        Plaintiff-Appellee                  :        Hon. John W. Wise, J.
                                            :        Hon. Julie A. Edwards, J.
-vs-                                        :
                                            :        CASE NO. CT11-0001
DERRICK NORRIS                              :
                                            :        OPINION
        Defendant-Appellant                 :




CHARACTER OF PROCEEDING:                         Appeal from the Court of Common
                                                 Pleas, Case No. CR2003-0288A

JUDGMENT:                                        Affirmed


DATE OF JUDGMENT ENTRY:                         February 3, 2012


APPEARANCES:


For Plaintiff-Appellee:                          For Defendant-Appellant:

D. MICHAEL HADDOX                                ROBERT D. ESSEX
Muskingum Cty. Prosecuting Atty.                 1654 East Broad Street
27 North Fifth Street                            Suite 302
Suite 201                                        Columbus, Ohio 43203
Zanesville, Ohio 43701
Muskingum County, Case No. CT11-0001                                            2

Delaney, J.,

       {¶1}    On September 17, 2004, Appellant Derrick Norris pled guilty to one

count of murder with a firearm specification, one count of aggravated robbery,

and one count of tampering with evidence. The trial court sentenced Appellant to

an aggregate term of 33 years to life in prison. On March 5, 2010, Appellant filed

a motion for sentencing, requesting vacation of this sentence and a de novo

sentencing hearing because the trial court had failed to properly inform him of

postrelease control. The trial court denied the motion. On December 8, 2010,

this Court overruled the trial court and remanded the case to the trial court for the

purpose of conducting a de novo sentencing because Appellant had not been

advised of his postrelease control obligation.

       {¶2}    On December 20, 2010, the trial court conducted a resentencing

hearing. Just prior to the resentencing, Appellant filed a motion to withdraw his

guilty plea. Counsel for Appellant attempted to address the trial court regarding

the motion, however, the trial court indicated that the motion to withdraw would

not be heard and proceeded to limit the hearing to the imposition of postrelease

control. The trial court proceeded to advise Appellant of his postrelease control

obligations which were memorialized by the entry being appealed in this case.

Subsequent to the sentencing hearing, the trial court issued a briefing schedule

on the motion to withdraw Appellant’s guilty plea.
Muskingum County, Case No. CT11-0001                                            3

       {¶3}   Counsel for Appellant has filed a motion to withdraw as counsel and

a brief pursuant to Anders v. California (1967), 386 U.S. 738, rehearing den.

(1967), 388 U.S. 924, indicating that the within appeal was wholly frivolous and

setting forth a proposed assignment of error. Appellant did not file a pro se brief

alleging any additional assignments of error.

       {¶4}   Counsel for Appellant has raised the following potential assignment

of error:

                                            I.

“THE TRIAL COURT ERRED IN RE-IMPOSING A PERIOD OF POST RELEASE
CONTROL AND FAILED TO CONDUCT A PROPER RE-SENTENCING
HEARING.”

       {¶5}   Appellant’s case was remanded to the trial court for the sole reason

to impose postrelease control. All other aspects of Appellant’s conviction and

sentence were affirmed. The trial court correctly imposed a five year mandatory

period of postrelease control for Appellant’s conviction of a felony of the first

degree pursuant to R.C. 2967.28.

       {¶6}    As the Supreme Court recently reiterated in Fischer, “[A] complete

de novo resentencing is not required when a defendant prevails only as to the

post release-control aspect of a particular sentence. In this situation, the post

release-control component of the sentence is fully capable of being separated

from the rest of the sentence as an independent component, and the limited
Muskingum County, Case No. CT11-0001                                           4



resentencing must cover only the post release control. It is only the post release-

control aspect of the sentence that is void and that must be rectified. The

remainder of the sentence, which the defendant did not successfully challenge,

remains valid under the principles of res judicata.” State v. Fischer, 128 Ohio

St.3d 92, 2010-Ohio-6238, 942 N.E.2d 332 (citations omitted).

      {¶7} Because the trial court imposed the correct period of postrelease

control, we find the hearing was properly conducted.         Appellant’s potential

assignment of error is overruled.

      {¶8}     Counsel’s motion to withdraw is granted, and the judgment of the

Muskingum County Court of Common Pleas is affirmed.

By: Delaney, P.J.
    Wise, J. and
    Edwards, J. concur




                                          ____________________________
                                          HON. PATRICIA A. DELANEY

                                          ____________________________
                                          HON. JOHN W. WISE

                                          ____________________________
                                          HON. JULIE A. EDWARDS
       IN THE COURT OF APPEALS FOR MUSKINGUM COUNTY, OHIO
                            FIFTH APPELLATE DISTRICT


STATE OF OHIO                          :     CASE NO. CT11-0001
                                       :
       Plaintiff-Appellee              :
                                       :
-vs-                                   :     JUDGMENT ENTRY
                                       :
DERRICK NORRIS                         :
                                       :
       Defendant-Appellant             :




       For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Common Pleas Court of Muskingum County, Ohio is affirmed.

Costs taxed to appellant.




                                       ______________________________
                                       HON. PATRICIA A. DELANEY


                                       ______________________________
                                       HON. JOHN W. WISE


                                       ______________________________
                                       HON. JULIE A. EDWARDS